<l

ATI`ORNEY GRIEVANCE COMMISSION IN THE
OI" MARYLAND COURT OF APPEALS
* ()F MARYLAND

Pe!itioncr,
* Misc, Do¢ke\ AG No. 66
v. Septe.mber Term, 201?
¢
MARTIN BERNARD BROWN
13
R.c:s|:»ondent1 ’

ORDER

 

’I'his matter came before the Court on the Joinl Petition for Disbaxment by Consent fiked
by the Attomey Grievancc Commission of Maryland and the Respondcnt, Manin Bernard Brown,
pursuant to Maryland Rulc 19“736, in which the Respondent admits that he violated Rulcs 19»
301.15(a), l9-308.l(b), £9»308.4(21]_,& (c) of the Maryland Attomeys’ Rules of Professional
Conduct, and Mary!and Rule i9-410(b). The Court, having considered the Petition, it is this ___13_th
day of March , 2018,

ORDERED, that Respondent, Martin Bemard Brown, be and he hereby is disbarred from
the practice of law in the State of Maryland, effective inuncdiamly; and it is fur!hcr

ORDBRED, that, the Cieric of the Cour£ shall remove the name Martin Bemard Brown
from the register of attorneys in this Court, notify the Rcspondcnt in accordance with Maryiand
Rule 19-742 (a)(l), and comply with Mary!and Rule 19-761.

/s/ Clayton Greene Jr.
Senior Judg¢